396 F.2d 600
Denis V. DEL GIUDICE, Appellant,v.UNITED STATES of America, Appellee.
Nos. 22075, 22075A.
United States Court of Appeals Ninth Circuit.
June 5, 1968.

Luke McKissack, Los Angeles, Cal., for appellant.
William M. Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Division, Gabriel A. Gutterrez, Asst. U.S. Atty., Arthur A. Dickerman, Dept. of Health, Education & Welfare, Los Angeles, Cal., for appellee.
Before BARNES, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant stands convicted of sale (and possession for sale) of LSD-25 in violation of the 1965 amendments to the Federal Food, Drug, and Cosmetic Act.  The sole question on appeal is the constitutionality of that Act with which question we have dealt in our opinion in Deyo v. United States, 9 Cir., 396 F.2d 595, filed this day.  For the reasons there set forth, judgment is affirmed.